Title: From Thomas Jefferson to James Innes, 13 March 1791
From: Jefferson, Thomas
To: Innes, James



Dear Sir
Philadelphia Mar. 13. 1791.

Your favour of Feb. 20. came to my hands only four days ago, and I have taken the first moment in my power to prepare my answer, which I now inclose. It is in fact a copy of what I had prepared while in Virginia, when I had the subject under contemplation, except that some useless asperities are rubbed off. I am in hopes either Mr. G. Carr, or Mr. Anderson of Richmond has given you a copy of my opinions of June 20. 1783. and Sep. 28. 1790. wherein I have cited the cases upon which I ground my defence for my nephew. I consider that of Powis & Corbet 3 Tr[acy] Atk[yns] 556. as establishing a rule of construction peculiarly applicable to our case and decisive of it.
What is said with you of the most prominent proceedings of the last Congress? The disapprobation of the assumption with you leads us naturally to attend to your reception of laws for carrying it into effect, which have been thought to present themselves in  an unfavourable view.—What will be thought of measures taken for forcing Gr. Britain, by a navigation act, to come forward in fair treaty, and let us substantially into her islands, as a price for the advantages in navigation and commerce which she now derives from us? This is interesting to our agriculture provided the means adopted be sufficiently gradual. I wish you would come forward to the federal legislature and give your assistance on a larger scale than that on which you are acting at present. I am satisfied you could render essential service, and I have such confidence in the purity of your republicanism, that I know your efforts would go in a right direction. Zeal and talents added to the republican scale will do no harm in Congress. It is fortunate that our first executive magistrate is purely and zealously republican. We cannot expect all his successors to be so, and therefore should avail ourselves of the present day to establish principles and examples which may fence us against future heresies preached now, to be practised hereafter. I repeat my wish that I could see you come into the federal councils; no man living joining more confidence in your principles and talents to higher personal esteem than Dear Sir Your most obedt. humble servt,

Th: Jefferson

